COURT OF APPEALS OF VIRGINIA


Present: Judges Clements, Haley and Beales
Argued at Richmond, Virginia


PERNELL ANDREW HOBSON
                                                              MEMORANDUM OPINION * BY
v.     Record No. 3043-06-2                                   JUDGE RANDOLPH A. BEALES
                                                                  OCTOBER 23, 2007
COMMONWEALTH OF VIRGINIA


                 FROM THE CIRCUIT COURT OF THE CITY OF PETERSBURG
                               James F. D’Alton, Jr., Judge

                 Steven P. Hanna for appellant.

                 Leah A. Darron, Senior Assistant Attorney General (Robert F.
                 McDonnell, Attorney General, on brief), for appellee.


       Pernell Andrew Hobson (appellant) appeals his conviction for possession of cocaine,

pursuant to Code § 18.2-250, a lesser-included offense of the indicted charge of possession with

intent to distribute. 1 On appeal, he argues that the trial court erred by admitting into evidence a

certificate of analysis “despite defense counsel not having received such after making proper

request.” We hold the certificate was properly admitted and affirm appellant’s conviction.

                                          BACKGROUND

       Appellant was charged with possession of cocaine with intent to distribute, possession of

a firearm by a convicted felon, and possession of cocaine while possessing a weapon. The

charges were certified by the grand jury and forwarded to the circuit court clerk, where the

possession with intent to distribute charge was assigned Case No. CR06-112. At this point,


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           The trial court dismissed two companion charges.
appellant’s first attorney filed a discovery request and received from the Commonwealth a copy

of a certificate of analysis. 2 This certificate indicated the substance found in appellant’s

possession was cocaine. The Commonwealth’s written reply to the appellant’s discovery request

specifically listed the certificate of analysis as an item provided to appellant. The

Commonwealth’s reply, as well as its motion for reciprocal discovery, listed appellant’s charges

as Case Nos. “CR06-83, 112-113.”

        After receiving the discovery response from the Commonwealth, appellant’s first

attorney withdrew from the case. A second attorney was appointed to represent appellant. The

second attorney received the first attorney’s file on appellant’s case, but that file did not include

a copy of the certificate of analysis.

        The second attorney filed a timely request with the circuit court, pursuant to Code

§ 19.2-187, for a copy of the certificate. He used the required form, but did not fill in the blank

following “Case No. (if known).” He listed the charge as “Possession cocaine w/intent.”

        The certificate was in the file for Case No. CR06-112, the possession with intent to

distribute cocaine charge. However, the circuit court clerk’s office responded to appellant’s

request by writing “None on file” on the form submitted by appellant’s second attorney. The

clerk’s office also wrote two case numbers beside “Case No. (if known),” but those numbers

represent appellant’s two other charges, not the possession with intent to distribute indictment.

        At the hearing on appellant’s motion to exclude the certificate, the trial court concluded:

                It is a potential problem here. If the Commonwealth’s [sic] wants
                to proceed, I think you have ample evidence here. I think that
                there is compliance. I have read enough about it, that if it is in the
                file in the wrong case, that is not enough.




        2
         At trial, appellant did not dispute the Commonwealth’s proffer that the first attorney
received the certificate of analysis with the discovery responses.
                                                 -2-
               Since [appellant’s counsel] sends it with no case number on it, then
               I think that is a defective request, so I think that that is the Court’s
               ruling. I am going to, over your objection, go forward.

       The trial court then heard the evidence, and appellant was convicted of possession of

cocaine, a lesser-included offense of possession with intent to distribute cocaine.

                                                   ANALYSIS

       At the time of this trial, Code § 19.2-187 read, in pertinent part:

               In any hearing or trial of any criminal offense . . . , a certificate of
               analysis of a person performing an analysis or examination,
               performed in any laboratory operated by the Division of
               Consolidated Laboratory Services or the Department of Forensic
               Science or authorized by such Department to conduct such analysis
               or examination, . . . when such certificate is duly attested by such
               person, shall be admissible in evidence as evidence of the facts
               therein stated and the results of the analysis or examination
               referred to therein, provided (i) the certificate of analysis is filed
               with the clerk of the court hearing the case at least seven days prior
               to the hearing or trial and (ii) a copy of such certificate is mailed or
               delivered by the clerk or attorney for the Commonwealth to
               counsel of record for the accused at least seven days prior to the
               hearing or trial upon request made by such counsel to the clerk
               with notice of the request to the attorney for the Commonwealth.
               The request to the clerk shall be on a form prescribed by the
               Supreme Court and filed with the clerk at least 10 days prior to
               trial.

                       *       *       *       *       *       *       *

               Any such certificate of analysis purporting to be signed by any
               such person shall be admissible as evidence in such hearing or trial
               without any proof of the seal or signature or of the official
               character of the person whose name is signed to it.

2005 Va. Acts, cc. 868, 881. If the two statutory requirements in subsections (i) and (ii) were not

met, then the certificate was not admissible. 3 Bell v. Commonwealth, 47 Va. App. 126, 134, 622
S.E.2d 751, 754 (2005). Appellant argues that the requirements of subsection (ii) were not met.



       3
          The current statute, as amended in 2006, states that “the defendant shall be entitled to
continue the hearing or trial” if he does not receive the requested copy of the certificate of
analysis.
                                                 -3-
       Here, the Commonwealth did provide a copy of the certificate to appellant more than

seven days before trial. The Commonwealth sent the certificate in response to the first attorney’s

discovery request. The failure of appellant’s attorneys to keep track of the copy they received

should not penalize the Commonwealth. Cf. Bell v. Commonwealth, 24 Va. App. 208, 211-12,

481 S.E.2d 473, 475-76 (1997) (finding the Commonwealth did not need to provide discovery

answers to Bell’s third attorney when his first attorney had seen the items, given the information

to Bell’s second attorney, and the second attorney did not provide all that information to Bell’s

third attorney until the day before trial). 4 The Commonwealth provided the certificate to

appellant’s first attorney, who was then counsel of record, in response to his request. We hold

the Commonwealth complied with the statute at that point. Therefore, the certificate was

admissible.

                                            CONCLUSION

       We find the trial court did not err in admitting the certificate of analysis into evidence,

and, therefore, we affirm his conviction.

                                                                                           Affirmed.




       4
          Defense counsel also failed to completely fill out the required form. Although the form
indicates that counsel must only fill in the case number “if known,” counsel here did know the
number, which is on the indictment and on the discovery responses, both of which were, of
course, in the possession of appellant’s counsel. Counsel’s explanation during oral argument,
that he did not have the case number with him when he filled out the form, is not persuasive.
                                                 -4-